Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
10/28/2016 09:09 AM CDT




                                                             - 112 -
                                  Nebraska Supreme Court A dvance Sheets
                                          295 Nebraska R eports
                                         IN RE INTEREST OF ANTONIO J. ET AL.
                                                  Cite as 295 Neb. 112




                                        In   re I nterest of
                                                           A ntonio J. et al.,
                                         children under    18 years of age.
                               State     of    Nebraska, appellant, v. A rturo H.
                                               and Noemi M., appellees.
                                                        ___ N.W.2d ___

                                             Filed October 28, 2016.   No. S-16-276.

                1.	 Judgments: Appeal and Error. When reviewing questions of law, an
                    appellate court resolves the questions independently of the conclusions
                    reached by the trial court.
                2.	 Juvenile Courts: Pretrial Procedure: Dismissal and Nonsuit. Prior to
                    trial, the State may dismiss a count of a juvenile court petition as a mat-
                    ter of right.
                3.	 Dismissal and Nonsuit: Judgments. As a general rule, a dismissal with
                    prejudice is an adjudication on the merits.

                 Appeal from the Separate Juvenile Court of Douglas County:
               Elizabeth Crnkovich, Judge. Affirmed as modified.

                 Donald W. Kleine, Douglas County Attorney, and Anthony
               Hernandez for appellant.

                    Mariette C. Achigbu for appellee Arturo H.

                 Lynnette Z. Boyle, of Tietjen, Simon & Boyle, guardian
               ad litem.

                  Heavican, C.J., Wright, Miller-Lerman, Cassel, Stacy,
               K elch, and Funke, JJ.
                             - 113 -
           Nebraska Supreme Court A dvance Sheets
                   295 Nebraska R eports
               IN RE INTEREST OF ANTONIO J. ET AL.
                        Cite as 295 Neb. 112

  Cassel, J.
                        INTRODUCTION
   At the beginning of a juvenile adjudication hearing, the
State moved to dismiss without prejudice two factual allega-
tions of the petition. Instead, the juvenile court ordered those
allegations dismissed with prejudice. Because the State was
entitled to dismiss the allegations as a matter of right, the
allegations should have been dismissed without prejudice. We
modify the order accordingly.

                       BACKGROUND
   On August 25, 2015, the State filed an amended petition
seeking to adjudicate five children under Neb. Rev. Stat.
§ 43-247(3)(a) (Cum. Supp. 2014). Count I contained five
allegations concerning the fault or habits of the mother, while
the four allegations under count II regarded the fault or habits
of the father.
   Six months after the filing of the amended petition, the
juvenile court held an adjudication hearing. At the beginning
of the hearing, the State moved to dismiss without prejudice
two paragraphs, which alleged that the father had subjected
a juvenile to inappropriate sexual contact and that the mother
knew or should have known of such contact. The following
colloquy ensued:
        THE COURT: No. I’m not going to do that without
     prejudice. Why are you dismissing it?
        [The State]: Because the State is not going — doesn’t
     have evidence to prove those allegations, Your Honor.
        THE COURT: Why did you file it then?
        [The State]: Because the evidence I had at that time
     didn’t pan out, Your Honor.
        THE COURT: Well, I’m not dismissing it without
     prejudice.
        [The State]: So just for the State’s clarification, this
     Court is going to dismiss it with prejudice?
        THE COURT: Yes.
                                    - 114 -
                Nebraska Supreme Court A dvance Sheets
                        295 Nebraska R eports
                    IN RE INTEREST OF ANTONIO J. ET AL.
                             Cite as 295 Neb. 112

   The State then informed the court of the plea agreement
that had been reached. Under the agreement, the mother and
father admitted the allegations of the amended petition that
they failed to provide proper parental care, support, and super-
vision for the children and that the children were at risk for
harm. The State then dismissed the remaining allegations. The
court accepted the parents’ admissions and adjudicated the
children. The court’s adjudication order shows that it dismissed
two allegations with prejudice, that the parents each admitted
to two allegations, and that the remaining allegations were
“hereby dismissed.”
   The State timely appealed, and we moved the case to our
docket.1 Upon the filing of a joint motion to waive oral argu-
ment, we submitted the case without oral argument.2

                 ASSIGNMENT OF ERROR
  The State assigns that the juvenile court erred in dis-
missing its allegations with prejudice despite not receiving
any evidence.

                    STANDARD OF REVIEW
   [1] When reviewing questions of law, an appellate court
resolves the questions independently of the conclusions reached
by the trial court.3

                         ANALYSIS
   This court has previously addressed the dismissal of a
juvenile court action by a county attorney. In In re Interest
of Moore,4 the county attorney filed a two-count petition in
juvenile court alleging that a juvenile was delinquent or a

 1	
      See Neb. Rev. Stat. § 24-1106(3) (Supp. 2015).
 2	
      See Neb. Ct. R. App. P. § 2-111(E)(6) (rev. 2014).
 3	
      In re Interest of Enyce J. & Eternity M., 291 Neb. 965, 870 N.W.2d 413
      (2015).
 4	
      See In re Interest of Moore, 186 Neb. 67, 180 N.W.2d 917 (1970).
                                     - 115 -
                Nebraska Supreme Court A dvance Sheets
                        295 Nebraska R eports
                     IN RE INTEREST OF ANTONIO J. ET AL.
                              Cite as 295 Neb. 112

child in need of special supervision. Prior to trial, the county
attorney moved to dismiss count II. The juvenile court over-
ruled the motion. After trial, the court found count II to be true
and dismissed count I. On appeal, we addressed the juvenile
court’s authority to overrule the county attorney’s motion to
dismiss count II. We stated that proceedings in juvenile court
are quasi-criminal in character but are generally considered to
be civil actions unknown at common law. We then observed
that, without leave of court, a criminal action could be dis-
missed by the prosecuting attorney at any time before a jury
was impaneled and a civil action may be dismissed any time
before final submission. We determined that “the county attor-
ney, when not disqualified, may dismiss the action without
leave of court.”5
   [2] In re Interest of Moore teaches that prior to trial, the
State may dismiss a count of a juvenile court petition as a mat-
ter of right. The phrase “without leave of court” means without
the court’s permission.6 Because the court’s permission is not
needed, it follows that the dismissal of a count of a juvenile
court petition prior to trial is a matter of right. In similar fash-
ion, we have held that the right of the plaintiff to voluntary
dismissal generally is a right and is not a matter of judicial
grace or discretion.7
   [3] The State was entitled to dismiss the factual allegations
at issue without prejudice. At the outset of the adjudication
hearing, before any admissions were made or evidence was
adduced, the State asked to dismiss two of its factual allega-
tions without prejudice. The court allowed the dismissal of
the factual allegations at issue, but ordered that the dismissal

 5	
      Id. at 70, 180 N.W.2d at 918.
 6	
      See Black’s Law Dictionary 1028 (10th ed. 2014) (“leave of court” means
      “[j]udicial permission to follow a nonroutine procedure”).
 7	
      See, Knapp v. Village of Beaver City, 273 Neb. 156, 728 N.W.2d 96
      (2007); In re Guardianship of David G., 18 Neb. Ct. App. 918, 798 N.W.2d
131 (2011).
                                  - 116 -
               Nebraska Supreme Court A dvance Sheets
                       295 Nebraska R eports
                   IN RE INTEREST OF ANTONIO J. ET AL.
                            Cite as 295 Neb. 112

was to be with prejudice. But as a general rule, a dismissal
with prejudice is an adjudication on the merits.8 Here, the case
had not been finally submitted at the time the State moved
to dismiss the pertinent allegations. The merits of the State’s
case had not yet been passed upon. The juvenile court erred in
ordering the dismissal to be with prejudice.

                        CONCLUSION
   Because the State sought dismissal of the two factual alle-
gations at issue before any evidence was presented and before
the parents entered their admissions to certain counts, the juve-
nile court erred in ordering the dismissal to be with prejudice.
We therefore modify the adjudication order to reflect that the
two allegations identified by the State are dismissed without
prejudice. As so modified, the order is affirmed.
                                        A ffirmed as modified.

 8	
      See Simpson v. City of North Platte, 215 Neb. 351, 338 N.W.2d 450
      (1983).